DETAILED ACTION
 
1.	This office action is a response to the Application/Control Number: 17/015,330 filed on 09/09/2020.

Claims Status
2.	This office action is based upon claims received on 06/06/2022 (in conjunction with applicant’s Response to Election/Restriction), which replace all prior or other submitted versions of the claims.
	- Claims 1-20 as filed 09/09/2020 were restricted.
	- Claims 1-12, 19-20 are elected with traverse and are pending. Examiner’s response to applicant’s election with traverse are addressed below (See  “Response to Arguments/Remarks - Election/Restrictions” Section)
- Claims 13-18 are deemed non-elected by virtue of applicant’s election noted above.
- Claims 1-12, 19-20 are rejected.

Notice of Pre-AIA  or AIA  Status
3.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
4.            Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
 
Information Disclosure Statement
5.            The information disclosure statement (IDS) submitted on 09/09/2020 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments/Remarks - Election/Restrictions
6.           Applicant's election with traverse of Claim 8-14, 15-20 (group II) in the reply filed on 02/16/2021 is acknowledged.  The traversal is on the ground(s) that  examination of Group I and Group II
together does not place a serious burden on the Examiner.  
This is not found persuasive because, the applicant does not address the specific reasons as to why the restriction is proper as presented in the previous office action. Specifically:
 (i) while applicant alleges overlapping subject matter, applicant does not address the reasons for distinctness identified in the restriction office action , i.e., as noted in the previous restriction office action, Inventions I. and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  
In the instant case,  subcombination I. (Claim 1) has separate utility such as " receive, using a network interface coupled to the one or more processors, a received protocol data packet from a second electronic device via a wireless direct link; generate, using the one or more processors, a transmit protocol data packet based on the received protocol data packet", and/or subcombination I. (Claim 19) has a separate utility such as " receive, using a wireless direct link, a received protocol packet from a second electronic device; modify a transmit protocol packet to correlate to the received protocol packet to indicate similar radio frequency characteristics." 
Alternately, subcombination II has separate utility such as "broadcasting, from an access point of the network, a plurality of sounding packets to a plurality of client devices of the network via a channel of the network, wherein the plurality of client devices comprise different radio frequency characteristics corresponding to different locations".  The examiner notes that applicant's remarks do not address as not why the inventions are claims are indistinct or not distinct in light of the reasons for distinctness provided in the office action.  
(ii)  the previous restriction office action indicates that invention I is classified in H04B 7/0619, and invention II is classified in H04W 84/12 i.e. as noted in the previous restriction office action, I.  Claims 1-12, 19-20, drawn to  One or more non-transitory, computer-readable media comprising instructions that, when executed by one or more processors of a first electronic device, and An electronic device  , classified in H04B 7/0619.
II.  Claim 13-18, drawn to A method to form a set of groups of a network , classified in H04W 84/12."  
As indicated in the previous restriction office action, "the Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁	the inventions have acquired a separate status in the art in view of their different classification.  With this regard, the Restriction requirement notes that invention I is classified in H04B 7/0619, and invention II is classified in H04W 84/12. 
⦁	the inventions have acquired a separate status in the art due to their recognized divergent subject matter.  With this regard examiner requests reference be made of the reasons for distinctness or reasons why inventions are independent or distinct as noted in the restriction requirement, ie. subcombination I. (Claim 1) has separate utility as noted and subcombination II has separate utility. 
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). With this regard, the Restriction requirement notes that invention I is classified in H04B 7/0619, and invention II is classified in H04W 84/12. 
As such, at least for the reasons noted, the Examiner respectfully contends that one or more reasons satisfying a search burden are met and applicant's remarks are not persuasive .
The restriction requirement is still deemed proper and is therefore made FINAL.

Claim Objections 
7.           Claims 13-20  is/are objected to because of the following informalities:
Claims 13-20 are deemed non-elected by virtue of applicant’s election of Claims 1-12, 19-20.  The claims are submitted with claims 13-20 marked a original claims.  Applicant is requested to mark claims 13-20 as appropriate, such as withdrawn per applicant’s preference, per their non-elected status noted.
	
Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
	
It is furthermore noted:
MPEP §2143.03 states, in relevant part:
A claim limitation which is considered indefinite cannot be disregarded.  If a claim is subject to more than one interpretation, at least one of which would render the claim unpatentable over the prior art, the examiner should reject the claim as indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph (see MPEP §706.03(d)) and should reject the claim over the prior art based on the interpretation of the claim that renders the prior art applicable.  Ex parte Ionescu, 222 USPQ 537 (Bd. Pat. App. & Inter. 1984) (Claims on appeal were rejected on indefiniteness grounds only; the rejection was reversed and the case remanded to the examiner for consideration of pertinent prior art.).  Compare In re Wilson, 424 F.2d 1382, 165 USPQ 494 (CCPA 1970) (if no reasonably definite meaning can be ascribed to certain claim language, the claim is indefinite, not obvious) and In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962) (it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions) (emphasis added).  

MPEP §2176.06 states, in relevant part: 
All words in a claim must be considered in judging the patentability of a claim against the prior art.  In re Wilson, 424 F.2d 1382, 165 USPQ 494 (CCPA 1970).  The fact that terms may be indefinite does not make the claim obvious over the prior art.  When the terms of a claim are considered to be indefinite, at least two approaches to the examination of an indefinite claim relative to the prior art are possible… where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art.  As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.

9.	Claim 1, 2-12, 19, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

A.	Claim 1 recites the limitations “wherein the wireless access point is configured to form a client group comprising the first electronic device and the second electronic device based on the received protocol data packet and the transmit protocol data packet”.
Regarding the recitation “based on the received protocol data packet”, there are questions raised and it is vague as to, how the “wireless access point is configured to form a client group” “based on the received protocol data packet”, since the claim language as recited fails to claim or identify elements critical in defining how information of  “a received protocol data packet from a second electronic device” is made available to the “wireless access point” so that the “access point” may “form a client group” “based on the received protocol data packet”.  As such, examiner respectfully asserts that lacking such critical defining elements renders the claim language vague about particularly pointing out and distinctively defining the metes and bounds of the subject matter that the applicant intends to claim, or makes unclear applicant’s objective for the claim language as recited.
Examiner attempts to interpret the subject claims listed as best possible.  Applicant is requested and required to appropriately address and clarify as applicable, this matter including the questions raised.

B.	Claim 19 recites the limitations “wherein the wireless access point is configured to form a client group comprising the electronic device and the second electronic device based on the modified transmit protocol packet from the electronic device and the received protocol packet from the second electronic device”.
Regarding the recitation “based on the modified transmit protocol packet from the electronic device and the received protocol packet from the second electronic device”, there are questions raised and it is vague as to, how the “wireless access point is configured to form a client group” “based on”  “the received protocol packet from the second electronic device” since the claim language as recited fails to claim or identify elements critical in defining how information of  “a received protocol data packet from a second electronic device” is made available to the “wireless access point” so that the “access point” may “form a client group” “based on”  “the received protocol packet from the second electronic device”.  As such, examiner respectfully asserts that lacking such critical defining elements renders the claim language vague about particularly pointing out and distinctively defining the metes and bounds of the subject matter that the applicant intends to claim, or makes unclear applicant’s objective for the claim language as recited.
Examiner attempts to interpret the subject claims listed as best possible.  Applicant is requested and required to appropriately address and clarify as applicable, this matter including the questions raised.

10.	Claims 2-12 depend on Claim 1, and Claim 20 depends on claim 19.  Via dependency to the respective independent claims, Claims 2-12 and Claim 20 are also rejected under 35 U.S.C. 112(b). Examiner interprets the respective claim language as best possible. The examiner requires applicant to review, correct, and address via dependency to the independent claims as applicable, the referenced claim language, to reflect applicant’s intent and objective for the claim language noted (Please notes above regarding independent claims).

A.	Dependent Claim 5 recites “wherein the wireless access point is configured to update the client group to exclude the second electronic device based on the received protocol data packet and the additional transmit protocol data packet indicating different radio frequency characteristics”.  Regarding the recitation “based on the received protocol data packet and the additional transmit protocol data packet indicating different radio frequency characteristics”, there are questions raised and it is vague as to, how the “wireless access point configured to update the client group” “based on the received protocol data packet” since the claim language as recited fails to claim or identify elements critical in defining how information of  “the received protocol data packet from a second electronic device” (see rejection of independent claim 1) is made available to the “wireless access point” so that the “access point” may “update the client group” as recited.  As such, examiner respectfully asserts that lacking such critical defining elements renders the claim language vague about particularly pointing out and distinctively defining the metes and bounds of the subject matter that the applicant intends to claim, or makes unclear applicant’s objective for the claim language as recited.
Examiner attempts to interpret the subject claims listed as best possible.  Applicant is requested and required to appropriately address and clarify as applicable, this matter including the questions raised.

11.	In a good faith attempt to examine the application filed in consideration of the Office’s mission of compact prosecution, and apply applicable prior art to the claims, Examiner articulates herein, infra, claim rejections based upon a broad yet reasonable interpretation of claims in light of the specification where possible as follows.

Claim Rejections - 35 USC § 103
12.            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the
examiner presumes that the subject matter of the various claims was commonly owned as of the
effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised
of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that
was not commonly owned as of the effective filing date of the later invention in order for the examiner
to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art
against the later invention.

13.            Claims 1-2, 4, 8, 10-11, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wentlink (US- 20090073913-A9) referenced hereafter as “Wentlink”, in view of Deguchi (US-20090323522-A1) referenced hereafter as “Deguchi”, further in view of Nam et. al (US-20150016379-A1) referenced hereafter as “Nam”.
Regarding Claim 1. (Original) Wentlink teaches: One or more non-transitory, computer-readable media comprising instructions that, when executed by one or more processors of a first electronic device (Wentlink – FIG.2  & ¶0031…. a processor 206B and protocol stack 208B…. relay module 212 may be implemented as software, hardware, firmware,…. a software program or module executed by the processor 206B; NOTE: processor and software executed by processor where software stored in non-transitory medium), 
cause the one or more processors to: 
receive, using a network interface coupled to the one or more processors (Wentlink - FIG. 1, FIG. 2 & ¶0031 a transceiver 204B for transmitting and/or receiving signals to and from other wireless devices and a processor 206B; NOTE: a transceiver interface for receiving /transmitting connected to processor), 
a received protocol data packet from a second electronic device via a wireless direct link (Wentlink – FIG. 1 & ¶0027 …. PCN 102 …. selects a suitable relay node 104 for use in relaying uplink information 122 (e.g., one or more frames) to the access point 106…… a direct wireless link 112 may be established between the PCN 102 and the relay node 104 and ….used to provide the uplink information 122 to the relay node 104 for relay to the access point 106. The relay node 104 may modify the uplink information 122 ….and transmit the modified uplink information 124 to the access point 106 using, for example, a conventional device-to-access point wireless link 112; NOTE: relay node 104 (first electronic device) receives uplink information 122 (received protocol packet) from PCN 102 (second electronic device) and modifies and generates the uplink information 124 (transmit protocol packet) and forwards it to the access point ); 
generate, using the one or more processors, a transmit protocol data packet based on the received protocol data packet (Wentlink – FIG. 1 & ¶0027 See above …; NOTE: relay node 104 (first electronic device) receives uplink information 122 (received protocol packet) from PCN 102 (second electronic device) and modifies and generates the uplink information 124 (transmit protocol packet) to correlate to the received protocol packet via the purposes of relaying the received packet (i.e. transmit protocol packet is based upon the received protocol packet being relayed within the transmit protocol packet) to the access node by the first electronic device); 
and send, using the network interface, the transmit protocol data packet to a wireless access point (Wentlink – FIG. 1 & ¶0027 See above …;NOTE: relay node 104 (first electronic device) receives uplink information 122 (received protocol packet) from PCN 102 (second electronic device) and modifies and generates the uplink information 124 (transmit protocol packet) and forwards/transmits the (transmit protocol packet)  to the access point ), 
	Wentlink does not appear to explicitly teach or strongly suggest:wherein the wireless access point is configured to form a client group comprising the first electronic device and the second electronic device based on the received protocol data packet and the transmit protocol data packet indicating similar radio frequency characteristics.  
	Deguchi which also teaches: One or more non-transitory, computer-readable media comprising instructions that, when executed by one or more processors of a first electronic device (Deguchi – FIG. 6, FIG. 7 & ¶0070-0073….configuration of a node apparatus constituting each of the nodes N1 to N7; FIG. 11 & ¶0097…. path setup processing at an intermediate node located partway down the path or at the endpoint node; FIG. 14 & ¶0103, ¶0103 …. ResvMsg forwarded from Node D to Node C … then, … forwarded from Node C to Node B, and the path setup times of Node D, Node C, and Node B are concatenated in the ResvMsg to be forwarded from Node B to Node A;  NOTE: The nodes of FIG. 6, FIG. 7, FIG. 14  comprise the apparatus of FIG. 7 depicting the configuration of a node apparatus comprising controllers, processors, storage, etc., performing processing and storage with other inherent processing related storage functions i.e. storage – non transitory medium),
furthermore (Deguchi) also teaches: cause the one or more processors to: receive, using a network interface coupled to the one or more processors, a received protocol data packet from a second electronic device via a direct link (Degucchi – FIG. 14 & ¶0105….ResvMsg forwarded from Node D to Node C contains only the path setup time of Node D; then, the path setup times of Node D and Node C are concatenated in the ResvMsg to be forwarded from Node C to Node B, and the path setup times of Node D, Node C, and Node B are concatenated in the ResvMsg to be forwarded from Node B to Node A; FIG. 11 & ¶0102 ; NOTE: As depicted in FIG. 14 intermediate node B receives a ResvMsg to be forwarded from Node C to Node B, where ResvMsg follows the packet structure and protocols such as storing the path setup time as depicted in FIG. 12, i.e. intermediate node B (first electronic device) receives from node C (Second electronic device) a received protocol packet associated with reporting path setup time, via a direct link between node B and node C);
generate, using the one or more processors, a transmit protocol data packet based on the received protocol data packet (Degucchi – FIG. 14 & ¶0105 see above; NOTE: the path setup times of Node D, Node C, and Node B are concatenated in the ResvMsg to be forwarded from Node B to Node A i.e. node B (first electronic device) concatenates path setup times sent by node C (second electronic device) into Resv MSg to be forwarded (modifies and generates a transmit Resv Msg packet associated with protocols (protocol packet) for reporting setup time which correlates to the received protocol packet from nodeC (second electronic device) by via protocols to indicate path setup time characteristics);
and send, using the network interface, the transmit protocol data packet to a access point (Deguchi – FIG. 14 & ¶0105 see above; FIG.1 & ¶0004 ….process for generating a path from the start point node N1 (ingress) of the path to the endpoint node N4 (egress); FIG. 18 & FIG. 19 & ¶ 0118 (lines 1-8) shows the path setup time information that can be acquired when the user requests the setup of a path leading from Node A to Node J by passing through nodes B, C, and D in this order ( path #1)…. path setup time information that can be acquired for the case of a path passing through A, B, E, H, I, and J in this order (path #2); NOTE: the path setup times of Node D, Node C, and Node B are concatenated in the ResvMsg to be forwarded from Node B to Node A i.e. node B (first electronic device) sends the ResvMsg modified and generated by nodeB to nodeA where nodeA can be the ingress node (access point to/from the path) of FIG.1, FIG. 18, FIG. 19, where ResvMsg are sent performing the method of FIG. 14 according to the steps of FIG. 11), 
wherein the access point is configured to form a client group comprising the first electronic device and the second electronic device based on the received protocol data packet and the transmit protocol data packet indicating similar characteristics (Degucchi – FIG. 14 & ¶0105 see above; FIG. 18 & FIG. 19 & ¶ 0118 (lines 1-8) See above …..setup of a path leading from Node A to Node J by passing through nodes B, C, and D in this order ( path #1)…. path setup time information that can be acquired for the case of a path passing through A, B, E, H, I, and J in this order (path #2); NOTE: the path setup times of nodes in a path are concatenated in the ResvMsg and forwarded from each node in the path back to node A, where node A (access point) is configured to gather/acquire path setup times and setup paths by grouping nodes (a client group comprising nodes including the node B first electronic device and node C the second electronic device to form paths) based upon similar characteristics of path setup times (such as groups ABCDJ or ABEHIJ), and based upon the ResvMsg received from the second electronic device and transmitted by the first electronic device for a respective path).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wentlink with the teachings of Deguchi, since Deguchi enables path grouping of nodes to be set up by considering setup times required to accomplish the path setup at each node apparatus located along a path, via sequential concatenation of path set-up times in a single object (Degucchi  – ¶0104; ¶0148).
While Wentlink in view of Deguchi teaches: One or more non-transitory, computer-readable media comprising instructions that, when executed by one or more processors of a first electronic device, cause the one or more processors to: receive, using a network interface coupled to the one or more processors, a received protocol data packet from a second electronic device via a wireless direct link; generate, using the one or more processors, a transmit protocol data packet based on the received protocol data packet; and send, using the network interface, the transmit protocol data packet to a wireless access point, wherein the wireless access point is configured to form a client group comprising the first electronic device and the second electronic device based on the received protocol data packet and the transmit protocol data packet indicating similar characteristics.
Wentlink in view of Deguchi does not appear to explicitly teach or strongly suggest: radio frequency characteristics,
Nam discloses: send, using the network interface, transmit protocol data packet to a wireless access point (Nam – FIG. 3 & ¶0087…. a step of obtaining statistical channel information on one or more pieces of UE (S310); ¶0089… S310, a base station can receive feedback of statistical channel information from one or more pieces of UE; ¶0090 Statistical channel information can be obtained when a base station sets and transmits a channel state information (CSI)-reference signal (RS) to the pieces of UE and receives feedback; ¶0091…. S320, the base station can classify the one or more pieces of UE into one or more classes and one or more groups subordinate to the classes on the basis of the statistical channel information; NOTE: base station (access point) that receives feedback of statistical channel information (protocol packet) from one or more pieces of UE comprising Statistical channel information (Radio Frequency Channel Characteristics) and groups UEs based upon similarities/classifications of statistical channel information(Radio Frequency Channel Characteristics)), 
	wherein the wireless access point is configured to form a client group comprising first electronic device and second electronic device based on similar radio frequency characteristics (Nam - ¶0089 see above….receive feedback….;¶0091 see above; NOTE: base station (access point) that receives feedback from multiple UEs including a first and second UE, whereby the base station groups UEs (forms a Client group comprising at least a first electronic device and a second electronic device) based upon similarities/classifications of statistical channel information(Radio Frequency Channel Characteristics)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wentlink in view of Deguchi with the teachings of Nam, since Nam enables pieces of user equipment (UE) to be classified into groups having quasi-orthogonality between themselves using similarity between transmit correlation matrices (or channel covariance matrices), causing the groups to operate as virtual sectors, so that scheduling can be performed independently according to the groups (Nam – ¶0023).

Regarding Claim 2. (Original) Wentlink in view of Deguchi and Nam teaches: The non-transitory, computer-readable medium of claim 1, 
furthermore Wentlink discloses: wherein the instructions cause the one or more processors to modify the transmit protocol data packet with protocol data from the received protocol data packet (Wentlink – FIG. 1 & ¶0027 See above …; NOTE: relay node 104 (first electronic device) receives uplink information 122 (received protocol packet) from PCN 102 (second electronic device) and modifies and generates the uplink information 124 (transmit protocol packet) to correlate to the received protocol packet via the purposes of relaying the received packet 122 via packet 124 (i.e. packet 124 modified) to the access node by the first electronic device).  
furthermore Deguchi discloses: wherein the instructions cause the one or more processors to modify the transmit protocol data packet with protocol data from the received protocol data packet (Degucchi – FIG. 14 & ¶0105 see above; NOTE: the path setup times of Node D, Node C, and Node B are concatenated in the ResvMsg to be forwarded from Node B to Node A i.e. node B (first electronic device) concatenates path setup times sent by node C (second electronic device) into Resv MSg to be forwarded (modifies a transmit Resv Msg packet associated with protocols (protocol packet) for reporting setup time which correlates to the received protocol packet from nodeC (second electronic device) by via protocols to indicate path setup time characteristics).

Regarding Claim 4. (Original) Wentlink in view of Deguchi and Nam teaches: The non-transitory, computer-readable medium of claim 1, 
furthermore Wentlink discloses: wherein the first electronic device and the second electronic device are first party devices (Wentlink – FIG. 1 & ¶0024…. nodes 104 and 102 may communicate with one or more networked devices on an infrastructure network via the access point 106. Moreover, the nodes 102 and 104 may communicate with each other via the access point 106 or, as discussed in greater detail below, via a wireless direct link 110 between the nodes 102 and 104 ; NOTE: nodes 102 and 104 (first and second electronic device) may communicate with each other via the access point 106 i.e. links 114 and 112 or via a wireless direct link 110 (devices are first party devices per applicant’s definition.  Devices are also first party devices as they are interpreted to be the first device from the access point on link 112 and link 114 and are one hop away from each other and are directly involved in the communication transaction with each other).

Regarding Claim 8. (Original) Wentlink in view of Deguchi and Nam teaches: The non-transitory, computer-readable medium of claim 1, 
furthermore Wentlink discloses:wherein the wireless access point comprises a third party device (Wentlink – FIG. 1 & ¶0024…. See claim 4 ; ¶0027…. a conventional device-to-access point wireless link 112; NOTE: Node 106 only communicates with first electronic device and second electronic device via only links 114 and 112 (Access point is a third party device per applicant’s definition)).

Regarding Claim 10. (Original) Wentlink in view of Deguchi and Nam teaches:The non-transitory, computer-readable medium of claim 1, 
furthermore Nam discloses: wherein the wireless access point is configured to reevaluate the client group after sending an interval channel sounding frame (Nam – FIG, 3 & ¶0094…. step S340, the base station performs group beamforming transmission based on the group beamforming matrices to the pieces of UE belonging to the groups according to the groups. The base station can receive feedback of instantaneous channel information measured from CSI-RS signals to which group beamforming has been applied or CSI-RS signals to which group beamforming has not been applied, or can measure the instantaneous channel information through SRSs received from the pieces of UE; NOTE: enodeB i.e. access point after initial grouping at Step 320 evaluates again the grouping based upon instantaneous channel information from CSI-RS signals to which group beamforming has been applied i.e. CSI-RS/ interval channel sounding frame specific to groups sent and then evaluation of grouping based upon instantaneous channel information performed again i.e. revaluation performed).  

Regarding 11. (Original) Wentlink in view of Deguchi and Nam teaches:The non-transitory, computer-readable medium of claim 10, 
furthermore Nam discloses: wherein the wireless access point is configured to send the interval channel sounding frame at intervals based on radio frequency characteristics of devices in the client group (Nam – FIG, 3 & ¶0094….See Claim 10; NOTE: enodeB i.e. access point after initial grouping at Step 320 evaluates again the grouping based upon instantaneous channel information from CSI-RS signals to which group beamforming has been applied i.e. CSI-RS/ interval channel sounding frame specific to groups sent and based upon instantaneous channel information i.e. radio channel or frequency characteristics ), device types of the devices in the client group, application data usages of the devices in the client group, mobility of the devices in the client group, or any combination thereof.  

Regarding Claim 19. (Original) Wentlink An electronic device comprising: a network interface; one or more processors communicatively coupled to the network interface; and one or more memory devices comprising computer-readable instructions(Wentlink – FIG.2  & ¶0031….PCN 102 identifies and selects a suitable relay node 104 for use in relaying uplink information 122…..a processor 206B and protocol stack 208B…. relay module 212 may be implemented as software, hardware, firmware,…. a software program or module executed by the processor 206B; NOTE: electronic device 104 with processor and software executed by processor where software stored in non-transitory medium or storage),
wherein the computer-readable instructions cause the electronic device to: 
Wentlink discloses: receive, using a wireless direct link, a received protocol packet from a second electronic device (Wentlink – FIG. 1 & ¶0027 …. PCN 102 …. selects a suitable relay node 104 for use in relaying uplink information 122 (e.g., one or more frames) to the access point 106…… a direct wireless link 112 may be established between the PCN 102 and the relay node 104 and ….used to provide the uplink information 122 to the relay node 104 for relay to the access point 106. The relay node 104 may modify the uplink information 122 ….and transmit the modified uplink information 124 to the access point 106 using, for example, a conventional device-to-access point wireless link 112; NOTE: relay node 104 (first electronic device) receives uplink information 122 (received protocol packet) from PCN 102 (second electronic device) and modifies and generates the uplink information 124 (transmit protocol packet) and forwards it to the access point ); 
modify a transmit protocol packet to correlate to the received protocol packet (Wentlink – FIG. 1 & ¶0027 See above …; NOTE: relay node 104 (first electronic device) receives uplink information 122 (received protocol packet) from PCN 102 (second electronic device) and modifies and generates the uplink information 124 (transmit protocol packet) to correlate to the received protocol packet via the purposes of relaying the received packet to the access node by the first electronic device); 
and send, using the network interface, the modified transmit protocol packet to a wireless access point (Wentlink – FIG. 1 & ¶0027 See above …;NOTE: relay node 104 (first electronic device) receives uplink information 122 (received protocol packet) from PCN 102 (second electronic device) and modifies and generates the uplink information 124 (transmit protocol packet) and forwards/transmits the (transmit protocol packet)  to the access point );
Wentlink does not appear to explicitly teach or strongly suggest: to indicate similar radio frequency characteristics; wherein the wireless access point is configured to form a client group comprising the electronic device and the second electronic device based on the modified transmit protocol packet from the electronic device and the received protocol packet from the second electronic device.
Deguchi which also teaches: An electronic device comprising: a network interface; one or more processors communicatively coupled to the network interface; and one or more memory devices comprising computer-readable instructions (Deguchi – FIG. 6, FIG. 7 & ¶0070-0073….configuration of a node apparatus constituting each of the nodes N1 to N7; FIG. 11 & ¶0097…. path setup processing at an intermediate node located partway down the path or at the endpoint node; FIG. 14 & ¶0103, ¶0103 …. ResvMsg forwarded from Node D to Node C … then, … forwarded from Node C to Node B, and the path setup times of Node D, Node C, and Node B are concatenated in the ResvMsg to be forwarded from Node B to Node A;  NOTE: The nodes of FIG. 6, FIG. 7, FIG. 14  comprise the apparatus of FIG. 7 depicting the configuration of a node apparatus comprising controllers, processors, storage, etc., performing processing and storage with other inherent processing related storage functions), 
furthermore (Deguchi) also teaches wherein the computer-readable instructions cause the electronic device to: 
receive, using a direct link, a received protocol packet from a second electronic device (Deguchi – FIG. 14 & ¶0105….ResvMsg forwarded from Node D to Node C contains only the path setup time of Node D; then, the path setup times of Node D and Node C are concatenated in the ResvMsg to be forwarded from Node C to Node B, and the path setup times of Node D, Node C, and Node B are concatenated in the ResvMsg to be forwarded from Node B to Node A; FIG. 11 & ¶0102 ; NOTE: As depicted in FIG. 14 intermediate node B receives a ResvMsg to be forwarded from Node C to Node B, where ResvMsg follows the packet structure and protocols such as storing the path setup time as depicted in FIG. 12, i.e. intermediate node B (first electronic device) receives from node C (Second electronic device) a received protocol packet associated with reporting path setup time, via a direct link between node B and node C);
modify a transmit protocol packet to correlate to the received protocol packet to indicate similar characteristics (Deguchi – FIG. 14 & ¶0105 see above; NOTE: the path setup times of Node D, Node C, and Node B are concatenated in the ResvMsg to be forwarded from Node B to Node A i.e. node B (first electronic device) concatenates path setup times sent by node C (second electronic device) into Resv MSg to be forwarded (modifies a transmit Resv Msg packet associated with protocols (protocol packet) for reporting setup time which correlates to the received protocol packet from nodeC (second electronic device) by via protocols to indicate path setup time characteristics);
and send, using the network interface, the modified transmit protocol packet to a access point (Deguchi – FIG. 14 & ¶0105 see above; FIG.1 & ¶0004 ….process for generating a path from the start point node N1 (ingress) of the path to the endpoint node N4 (egress); FIG. 18 & FIG. 19 & ¶ 0118 (lines 1-8) shows the path setup time information that can be acquired when the user requests the setup of a path leading from Node A to Node J by passing through nodes B, C, and D in this order ( path #1)…. path setup time information that can be acquired for the case of a path passing through A, B, E, H, I, and J in this order (path #2); NOTE: the path setup times of Node D, Node C, and Node B are concatenated in the ResvMsg to be forwarded from Node B to Node A i.e. node B (first electronic device) sends the ResvMsg modified and generated by nodeB to nodeA where nodeA can be the ingress node (access point to/from the path) of FIG.1, FIG. 18, FIG. 19, where ResvMsg are sent performing the method of FIG. 14 according to the steps of FIG. 11), 
wherein the access point is configured to form a client group comprising the electronic device and the second electronic device based on the modified transmit protocol packet from the electronic device and the received protocol packet from the second electronic device (Degucchi – FIG. 14 & ¶0105 see above; FIG. 18 & FIG. 19 & ¶ 0118 (lines 1-8) See above …..setup of a path leading from Node A to Node J by passing through nodes B, C, and D in this order ( path #1)…. path setup time information that can be acquired for the case of a path passing through A, B, E, H, I, and J in this order (path #2); NOTE: the path setup times of nodes in a path are concatenated in the ResvMsg and forwarded from each node in the path back to node A, where node A (access point) is configured to gather/acquire path setup times and setup paths by grouping nodes (a client group comprising nodes including the node B first electronic device and node C the second electronic device to form paths) based upon similar characteristics of path setup times (such as groups ABCDJ or ABEHIJ), and based upon the ResvMsg received from the second electronic device and transmitted by the first electronic device for a respective path).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wentlink with the teachings of Deguchi, since Deguchi enables path grouping to be set up by considering setup times required to accomplish the path setup at each node apparatus located along a path via sequential concatenation of path set-up times in a single object (Deguchi  – ¶0104; ¶0148).
While Wentlink in view of Deguchi teaches: receive, using a wireless direct link, a received protocol packet from a second electronic device; modify a transmit protocol packet to correlate to the received protocol packet to indicate similar characteristics; and send, using the network interface, the modified transmit protocol packet to a wireless access point, wherein the wireless access point is configured to form a client group comprising the electronic device and the second electronic device based on the modified transmit protocol packet from the electronic device and the received protocol packet from the second electronic device.
Deguchi in view of Wentlink does not appear to explicitly teach or strongly suggest: radio frequency characteristics;
Nam discloses: similar radio frequency characteristics (Nam – FIG. 3 & ¶0087…. a step of obtaining statistical channel information on one or more pieces of UE (S310); ¶0089… S310, a base station can receive feedback of statistical channel information from one or more pieces of UE; ¶0090 Statistical channel information can be obtained when a base station sets and transmits a channel state information (CSI)-reference signal (RS) to the pieces of UE and receives feedback; ¶0091…. S320, the base station can classify the one or more pieces of UE into one or more classes and one or more groups subordinate to the classes on the basis of the statistical channel information; NOTE: base station(access point) that receives feedback of statistical channel information (protocol packet) from one or more pieces of UE comprising Statistical channel information (Radio Frequency Channel Characteristics) and groups UEs based upon similarities/classifications of statistical channel information(Radio Frequency Channel Characteristics)); and send, using the network interface, transmit protocol packet to a wireless access point, wherein the wireless access point is configured to form a client group comprising the electronic device and the second electronic device (Nam - ¶0089 see above….receive feedback….;¶0091 see above; NOTE: base station (access point) that receives feedback from multiple UEs including a first and second UE, whereby the base station groups UEs (forms a Client group comprising at least a first electronic device and a second electronic device) based upon similarities/classifications of statistical channel information(Radio Frequency Characteristics) ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings Wentlink of in view of Deguchi with the teachings of Nam, since Nam enables pieces of user equipment (UE) to be classified into groups having quasi-orthogonality between themselves using similarity between transmit correlation matrices (or channel covariance matrices), causing the groups to operate as virtual sectors, so that scheduling can be performed independently according to the groups (Nam – ¶0023).

14.            Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over Wentlink  in view of Deguchi and Nam, further in view of Lee et. al (US-20180146445-A1) referenced hereafter as “Lee”.
Regarding Claim 3. (Original) Wentlink in view of Deguchi and Nam teaches: The non-transitory, computer-readable medium of claim 1, 
furthermore Nam discloses similar radio frequency characteristics (Nam - ¶0089 see above….receive feedback….;¶0091 see above; NOTE: base station (access point) that receives feedback from multiple UEs including a first and second UE, whereby the base station groups UEs (forms a Client group comprising at least a first electronic device and a second electronic device) based upon similarities/classifications of statistical channel information(Radio Frequency Channel Characteristics))
Wentlink in view of Deguchi and Nam does appear to explicitly teach or strongly suggest: wherein the characteristics comprise same respective locations of the first electronic device and the second electronic device, same obstructions to the wireless access point from the first electronic device and the second electronic device, same radio signal strength indicator (RSSI) measurements associated with the first electronic device and the second electronic device, or any combination thereof.
Lee discloses: wherein the characteristics comprise same respective locations of the first electronic device and the second electronic device (Lee – FIG. 5 & ¶0056…. eNB may determine the timing distance of the UE periodically or upon transmission of downlink data (or downlink traffic) to the UE or upon reception of uplink data (or uplink traffic) from the UE….; ¶0057…. eNB may determine a fractional timing distance zone, and may perform UE grouping in consideration of timing distances of each of a plurality of UEs; ¶0058…. eNB may perform UE grouping assuming that a plurality of UEs whose propagation delay times are included in ΔT−2*ΔT are in a timing distance zone B (510); ¶0071…. allocation radio resource zones may also be allocated for each UE group; ¶0072…. UE1, UE2, and UE3 included in the same timing distance zone A perform uplink transmission through the first radio resource zone (resource zone A) 505, and may share the same resource zone A; NOTE: based upon UL received by enodeB UEs (including a first electronic device and second electronic device) are grouped by timing distance zones associated with TA i.e. a specific distance threshold from the access point with translates a specific pathloss threshold from the access point i.e. similar UL RSSI or Similar obstruction losses within the pathloss ), 
same obstructions to the wireless access point from the first electronic device and the second electronic device, same radio signal strength indicator (RSSI) measurements associated with the first electronic device and the second electronic device, or any combination thereof (Lee – FIG. 5 & ¶0056….; ¶; ¶0058…. eNB may perform UE grouping assuming that a plurality of UEs whose propagation delay times are included in ΔT−2*ΔT are in a timing distance zone B (510); ¶0071….See above; NOTE: based upon UL received by enodeB UEs (including a first electronic device and second electronic device) are grouped by timing distance zones associated with TA i.e. a specific distance threshold from the access point with translates a specific pathloss threshold from the access point i.e. similar UL RSSI as received at the enodeB or even similar obstruction losses within the associated pathloss thresholds comprising the grouped zones depicted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wentlink in view of Deguchi and Nam with the teachings of Lee, since Lee enables procedures for simplifying initial control signaling procedure for multiple access for ultra-low latency service and ensuring the transmission of immediate uplink data, particularly a time for initial control signaling (e.g., timing advance and uplink grant reception) for uplink transmission may be reduced, and a reception time of acknowledgment (ACK)/non-acknowledgment (NACK) for uplink data transmission may be reduced (Lee – ¶0030, 0031).

15.            Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wentlink  in view of Deguchi and Nam, further in view of Benjebbour et. al (US-20210111767-A1) referenced hereafter as “Benjebbour”.

Regarding claim 5. (Original) Wentlink in view of Deguchi and Nam teaches: The non-transitory, computer-readable medium of claim 1, 
furthermore Wentlink discloses: generate an additional transmit protocol data packet; and send the additional transmit protocol data packet (Wentlink – FIG. 1 & ¶0027 See Claim 1 …; NOTE: relay node 104 (first electronic device) receives uplink information 122 (received protocol packet) from PCN 102 (second electronic device) and modifies and generates the uplink information 124 (transmit protocol packet) to correlate to the received protocol packet via the purposes of relaying the received packet (where the transmit protocol packet is based upon the received protocol packet being relayed within the transmit protocol packet) to the access node by the first electronic device, the generating of the transmit protocol packet per noted functionality applies to generation of any subsequent transmit protocol packets (an additional protocol packet) based upon corresponding received packets),
furthermore Deguchi discloses:the received protocol data packet and the transmit protocol data packet indicating characteristics (Degucchi – FIG. 14 & ¶0105 See Claim 1 ; FIG. 18 & FIG. 19 & ¶ 0118 (lines 1-8) See claim 1 ; NOTE: the path setup times of nodes in a path are concatenated in the ResvMsg and forwarded from each node in the path back to node A, where node A (access point) is configured to gather/acquire path setup times and setup paths by grouping nodes (a client group comprising nodes including the node B first electronic device and node C the second electronic device to form paths) based upon characteristics of path setup times).
Wentlink in view of Deguchi and Nam does not appear to explicitly teach or strongly suggest: 
wherein the wireless access point is configured to update the client group to exclude the second electronic device based on the additional transmit protocol data packet indicating different radio frequency characteristics.
Benjebbour discloses: wherein the wireless access point is configured to update the client group to exclude the second electronic device based on the additional transmit protocol data packet indicating different radio frequency characteristics (Benjebbour – FIG.3 & ¶0051…. estimating distances include … using a Received Signal Strength Indicator (RSSI);  ¶0069 Scheduler 108 compares distance d (1, 2) between terminal #1 and terminal #2 with the threshold. In the example of FIG. 3, distance d (1, 2) is less than the threshold and, accordingly, scheduler 108 determines that terminal #2 does not belong to user group A.; ¶0098…..base station 10, after having determined the user groups, may request channel information from terminals #6, #7, and #8 belonging to the same user group, and may exclude at least one of terminals #7 and #8 from the user group based on the channel information provided as feedback…. ; NOTE: base station (access point) having determined user group (the client group) requests channel information (receives feedback i.e. additional transmit protocol packet after forming group) and based upon received feedback in the form of distance between terminals determined from RSSI (RF characteristics) not meeting threshold (different RF characteristics not meeting threshold criterion), excludes at least one of the terminals from the formed group (i.e. at least one second device is excluded)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wentlink in view of Deguchi and Nam with the teachings of Benjebbour, since Benjebbour enables perform efficient scheduling of user terminals by reducing feedback information from the user terminals (Benjebbour – ¶0008).

16.            Claims 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wentlink  in view of Deguchi and Nam, further in view of view of PUJARI et al. (US-20190141620-A1) referenced hereafter as "PUJARI".
Regarding Claim 6. (Original) Wentlink in view of Deguchi and Nam teaches: The non-transitory, computer-readable medium of claim 1, 
furthermore Wentlink discloses: wherein the instructions cause the one or more processors to concurrently send a data packet via the wireless direct link and the transmit protocol data packet using the network interface (Wentlink – FIG. 1 & ¶0024 See Claim 4 ; NOTE: nodes including 102 and 104 (first and second electronic device) may communicate with each other via the access point 106 i.e. links 114 and 112 or via a wireless direct link 110), 
Wentlink in view of Deguchi and Nam does not to appear to explicitly teach or strongly suggest: complementary data, wherein the complementary data packet comprises a mobility characteristic of the first electronic device, application data usage of the first electronic device, a device type of the first electronic device, or any combination thereof.
Pujari discloses complementary data, wherein the complementary data packet comprises a mobility characteristic of the first electronic device, application data usage of the first electronic device, a device type of the first electronic device, or any combination thereof (PUJARI See ¶ 0049 & FIG. 1 - Describes a system 100 which could be a WLAN implementing at least one of a IEEE 802.11family of standards comprising an AP 105 and STA 115 of which STAs could be an access terminal; In paragraph 0052 - STAs may form networks without APS  and communicate with each other directly via direct wireless communication links 125 (Note: Wireless Direct Link), and in such systems an STA 115 one or more STA 115 may assume the role of AP (Note: AP communicates via Wireless direct Link), and direct wireless communication links 125 include Wi-Fi Direct connections, a Wi-Fi Tunneled Direct Link Setup (TDLS) link, and other peer-to- peer ( P2P) group connections; In paragraph 0046 - The described implementations can be implemented in devices, systems or networks capable of transmitting and receiving radio frequency signals according  to (IEEE) 802.11 standards, or BLUETOOTH standards (Note: BLUETOOTH - Direct Wireless Link); In Paragraph 0064 - STA115 can be MTC devices designed to collect information or enable automated behavior of machines with MTC device applications (Note: Application data communicated on Wireless Direct link) including smart metering, inventory monitoring, water level monitoring, equipment monitoring, healthcare monitoring, wildlife monitoring, weather and geological event monitoring, fleet management and tracking (Note: Mobility Data), remote security sensing, physical access control, and transaction-based business charging (Note – Application usage data); NOTE: UEs/clients or electronic devices including a first electronic device and a second electronic device communicate on individual links with an AP and with each other on a WIRELESS direct link, where the UEs/ electronic devices each exchange on direct link application data such mobility, application usage data i.e. complementary data is exchanged in addition to protocol data on link to AP).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wentlink in view of Deguchi and Nam with the teachings of PUJARI, since PUJARI enables techniques can be used to reduce the power consumption associated with efficient scanning for frequency channel to increase the performance of the wireless device (PUJARI – ¶0048).

Regarding Claim 7. (Original) Wentlink in view of Deguchi and Nam and PUJARI teaches:  The non-transitory, computer-readable medium of claim 6, 
furthermore PUJARI discloses: wherein the wireless access point and the first electronic device comprise first party devices (PUJARI - ¶ 0049 & FIG. 1 - Describes a system 100 which could be a WLAN implementing at least one of a IEEE 802.11family of standards comprising an AP 105 and STA 115 of which STAs could be an access terminal; In paragraph 0052 - STAs may form networks without APS  and communicate with each other directly via direct wireless communication links 125 (Note: Wireless Direct Link), and in such systems an STA 115 one or more STA 115 may assume the role of AP (Note: AP communicates via Wireless direct Link); NOTE: STA 115 an access terminal (Access point) capable of both wifi direct link and 802.11 protocol link id depicted as  communicating with another Access terminal 115 i.e. both first access terminal and second access terminal represent the first electronic device and second electronic device comprising first party devices per applicant’s definition).
furthermore Wentlink also discloses: wherein the wireless access point and the first electronic device comprise first party devices  (Wentlink FIG. 1 & ¶0024….¶0027 see claims 1 and claim 4; NOTE: both relay (first electronic device) and Access point are one hop away from each other and are first party to each other or directly involved in the communication transaction with each other).

 17.	Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wentlink  in view of Deguchi and Nam, further in view of view of Fox et al. (US-20120202491-A1) referenced hereafter as "Fox".
Regarding Claim 9. (Original) Wentlink in view of Deguchi and Nam teaches:The non-transitory, computer-readable medium of claim 1, 
furthermore Deguchi discloses: generating the transmit protocol data packet (Degucchi – FIG. 14 & ¶0105 see Claim 1; NOTE: the path setup times of Node D, Node C, and Node B are concatenated in the ResvMsg to be forwarded from Node B to Node A i.e. node B (first electronic device) concatenates path setup times sent by node C (second electronic device) into Resv MSg to be forwarded (modifies and generates a transmit Resv Msg packet associated with protocols (protocol packet) for reporting setup time which correlates to the received protocol packet from nodeC (second electronic device) by via protocols to indicate path setup time characteristics)
Wentlink in view of Deguchi and Nam does not appear to explicitly teach or strongly suggest: wherein generating is based at least in part on a privacy feature associated with the network interface, a privacy featured associated with the wireless access point, or a combination thereof.  
Fox discloses: wherein generating is based at least in part on a privacy feature associated with the network interface, a privacy featured associated with the wireless access point, or a combination thereof (FIG. 9 & ¶0140… formation of a hop-by-hop secure link between the eNodeB 5 and the first hop relay 22A, between the controlling relay 20 and the UE 1 and between each of the intermediary relays 22B; NOTE: In addition to UE having secure link set-up with relay (first electronic device), a secure tunnel is set up between relay and enB i.e. the transmit protocol data packet from Relay to enB is based upon a secure association with eNB and vice versa).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wentlink in view of Deguchi and Nam with the teachings of Fox, since Fox enables preserving security conventionally provided between the UE and the eNodeB and  enables adaptation of the existing LTE security architecture for use in the relays by extending the UE security architecture over the secure connection between the eNodeBs and controlling-relay (Fox – ¶0121).

18.	Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wentlink  in view of Deguchi and Nam, further in view of view of Koudouridis et al. (US-20200021952-A1)  referenced hereafter as " Koudouridis ".

Regarding Claim 12. (Original) Wentlink in view of Deguchi and Nam teaches:The non-transitory, computer-readable medium of claim 1, 
Wentlink in view of Deguchi and Nam does not appear to explicitly teach or strongly suggest: wherein the wireless access point is configured to reevaluate the client group in response to determining that a gain of a signal communicated between the first electronic device and the wireless access point or between the second electronic device and the wireless access point is below a threshold
	Koudouridis discloses: wherein the wireless access point is configured to reevaluate the client group in response to determining that a gain of a signal communicated between the first electronic device and the wireless access point or between the second electronic device and the wireless access point is below a threshold(Koudouridis – FIG.2 & ¶0087….. Adding of a UE to a group can be performed in different ways ….procedure for including one or more UEs into a group can comprise…..; ¶0088… determine that the beacons 114 of the UE 103 have been received from similar locations as other UEs 101, 102 within the group for some time, which could be determined by position estimation for the UEs and some UE grouping algorithm. The UE grouping algorithm can be simple and e.g. determine that the estimated distance from the UE group center or the UE group head has been below a threshold for a given number of samples. Distance may be determined based on position and revised based on signal strength updates…. Based on the above, the network node 104 will determine in a step 130 if the UE 103 is to be included in the group.; NOTE: adding to an existing group i.e. reevaluating members of an existing formed group determined by determining distance including determined by signal strength updates is below a threshold, an basestation adds device ie. reevaluates to create and updated group based upon signal strength updates being below a threshold i.e. gain of signal below a threshold )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wentlink in view of Deguchi and Nam with the teachings of Koudouridis, since Koudouridis enables more efficient usage of resources (time, frequency, code, power, etc.) devoted to UL beacon transmissions reducing UE transmission energy, supporting higher number of UEs in an area (enhanced resource reuse) and reducing interference among beacon transmissions, and enabling efficient handling of joint mobility for UEs in a group that moves together and reduce the signaling related to mobility (Koudouridis – ¶0113).

19.	Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wentlink  in view of Deguchi and Nam, further in view of view of Jinzaki et. al. (US-20130176848-A1) referenced hereafter as " Jinzaki ".
Regarding Claim 20. (Original) Wentlink in view of Deguchi and Nam teaches: The electronic device of claim 19, 
furthermore Wentlink discloses: wherein the computer-readable instructions cause the electronic device to: receive, and communicate, using the network interface, data.
Wentlink in view of Deguchi and Nam does not appear to explicitly teach or strongly suggest: receive, at the network interface, an indication of an adjustment to bandwidth for communicating data from the electronic device; using the adjustment to the bandwidth.  
Jinzaki discloses: receive, at the network interface, an indication of an adjustment to bandwidth for communicating data from the electronic device; and communicate, using the network interface, data using the adjustment to the bandwidth (FIG.1b. &  ¶0046…. a bandwidth adjusting apparatus 1C is incorporated in a relay apparatus 3, and adjusts the bandwidth of a packet transmitted/received between the terminal 2A and the terminal 4B to an appropriate value for the communication; FIG. 2 & ¶0052…. ….If the received packet is the TCP packet, the bandwidth adjusting relay units 11, 12 perform bandwidth adjustment for the direction from the transmitting terminal 2A to the receiving terminal 4B and the direction from the receiving terminal 4B to the transmitting terminal 2A respectively…; FIG. 10 & ¶0006…. TCP has a function to adjust the data transmission speed by flow control  ;¶0103…. method in which the bandwidth adjusting apparatus 1 according to the present embodiment monitors packets transmitted/received between the transmitting terminal 2A and the receiving terminal 4B and performs the bandwidth adjustment of throttling or enhancing the bandwidth; NOTE: a relay apparatus (the electronic device) which relays data between nodes or terminals, where when the relay apparatus receives a TCP packet (which performs flow control or adjustment) i.e. relay receives an indication of bandwidth adjustment, the relay adjusts bandwidth and communicates with nodes in both directions utilizing the adjusted bandwidth).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings Wentlink of in view of Deguchi and Nam with the teachings of Jinzaki, since Jinzaki enables capabilities of monitoring actual TCP communication and performing bandwidth adjustment based on it, where the bandwidth adjustment may be performed with more accuracy (Jinzaki – ¶0066).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo- Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.S./Examiner, Art Unit 2414 
Aug/19/2022                                                                                                                                                         



/IVAN O LATORRE/Primary Examiner, Art Unit 2414